Name: Commission Regulation (EEC) No 848/90 of 2 April 1990 amending Regulation (EEC) No 1876/89 as regards the fixing of the coefficients required for the application of monetary compensatory amounts for certain milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 88/32 Official Journal of the European Communities 3. 4. 90 COMMISSION REGULATION (EEC) No 848/90 of 2 April 1990 amending Regulation (EEC) No 1876/89 as regards the fixing of the coefficients required for the application of monetary compensatory amounts for certain milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 12 thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1876/89 (3), as last amended by Regulation (EEC) No 787/90 (4) ; Whereas Article 16 of Commission Regulation (EEC) No 429/90 of 20 February 1990 on the granting by invitation to tender of an aid for concentrated butter intended for direct consumption in the Community (*) provides that a coefficient is to apply to monetary compensatory amounts ; whereas Regulation (EEC) No 1876/89 should be supplemented accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1876/89 is hereby amended as follows : 1 . The following lines are inserted after additional code 7225 opposite CN code 0405 in the table in Part 5 of Annex I : 'Positive Negative CN code Table Additional code Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I l DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc I  100 kg  0405 04-7 04-7 7280 7281 b x coef b x coef b x coef b x coef' 2) Table 04-7 of the Appendix to Annex I is replaced by the following : (') OJ No L 164, 24. 6. 1985, p. 6. O OJ No L 182, 3 . 7. 1987, p . 1 . (3) OJ No L 188, 1 . 7. 1989, p. 1 . (4) OJ No L 87, 2. 4. 1990, p. 1 . O OJ No L 45, 21 . 2. 1990, p . 8 . 3 . 4. 90 Official Journal of the European Communities No L 88/33 TABLE 04-7 CN code Description Additional code 0405 7194 7197 7198 7199 7214 7218 7225 Of a fat content, by weight, less than 80 % (for these products the MCA applicable is the amount indi ­ cated per % milk fat (see (b)) multiplied by the percentage milk fat content per 100 kg product and affected by the following coefficient) :  in the case the product is subject to the measures provided for in Regulations : (EEC) No 3143/85 :    In Spain (coefficient 0,413)    In another Member State (coefficient 0,443). (EEC) No 570/88 :    Formula A, C or D products :     In Spain (coefficient 0,484) !   In another Member State (coefficient 0,519)    Formula B products :     In Spain (coefficient 0,598) .     In another Member State (coefficient 0,642)  Other Of a fat content, by weight, 80 % or mmore, but less than 82 % :  In the case the product is subject to the measures provided for in Regulations : (EEC) No 3143/85 (EEC) No 570/88 :    Formula A, C or D products  Formula B products ...  Other Of a fat content, by weight, 82 % or more, but not exceeding 85 % :  In the case the product is subject to the measures provided for in Regulations : (EEC) No 3143/85 (EEC) No 570/88 :    Formula A, C or D products    Formula B products  Other 7118 7134 7139 7189 7119 7138 7154 7193 7194 7197 7280 7281 Of a fat content, by weight, exceeding 85 % (for these products the MCA applicable is the amount indi ­ cated per % milk fat (see (b)) multiplied by the percentage milk fat content per 100 kg product and affected by the following coefficient) :  In the case the product is subjected to the measures provided for in Regulations : (EEC) No 3143/85 :    In Spain (coefficient 0,413)    In another Member State (coefficient 0,443) (EEC) No 429/90 :    In Spain (coefficient 0,484)    In another Member State (coefficient 0,519) (EEC) No 570/88 :    Formula A, C or D products : _ _ _ _ In Spain (coefficient 0,484)     In another Member State (coefficient 0,519)    Formula B products :   In Spain (coefficient 0,598)     In another Member State (coefficient 0,642)  Other 7198 7199 7214 7218 7225' No L 88/34 Official Journal of the European Communities 3. 4. 90 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 April 1990. For the Commission Ray MAC SHARRY Member of the Commission